DOYLE, Judge,
dissenting.
Because I believe that the sales tax exemption does not violate the Establishment Clause of the First Amendment to the United States Constitution but, rather, respects the desired separation between church and state, I dissent.
In holding that the sales tax exemption violates the Establishment Clause, the majority relies upon the plurality opinion of the United States Supreme Court in Texas Monthly, Inc. v. Bullock, 489 U.S. 1, 109 S.Ct. 890, 103 L.Ed.2d 1 (1989). I disagree that that decision controls the outcome of this case.
Justice Brennan wrote the plurality decision in Texas Monthly on behalf of himself and Justices Marshall and Stevens. Under the “traditional” three-pronged test set forth in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2106, 29 L.Ed.2d 745 (1971), he found the tax exemption to be unconstitutional because it lacked a secular purpose and because it favored “religious belief in general.” Texas Monthly, 489 U.S. at 9, 109 S.Ct. at 896 (Brennan, J., plurality).
Justice Blackmun wrote a separate opinion, concurring in the result, which was joined by Justice O’Connor. Although reaching the same result as Justice Brennan under the facts of that particular case, and concluding that “the Establishment Clause prohibits a tax exemption limited to the sale of religious literature,” Id. at 29, 109 S.Ct. at 907 (Blackmun, J., concurring in result), it is significant that Justice Blackmun did not accept the same rationale as Justice Brennan. *275Justice Blackmun was particularly critical of what he viewed as Justice Brennan’s attempt to subordinate the Free Exercise Clause to the values embodied in the Establishment Clause. Texas Monthly, 489 U.S. at 27, 109 S.Ct. at 906 (Blackmun, J., concurring). Justice Blackmun’s cursory treatment of the subject does not provide much guidance as to his thinking beyond the fact that he believes the Texas statute violates the Establishment Clause, and that he favors a very “narrow resolution of the case.” Id. at 28, 109 S.Ct. at 907.
Justice White also concurred in the result, writing yet another concurring opinion, in which he based his conclusion, not on his interpretation of the Establishment Clause, but instead on his belief that the Texas statute infringed upon the Press Clause.
Justice Scalia, joined by Chief Justice Rehnquist and Justice Kennedy, dissented and would have upheld the Texas statute, relying on the Supreme Court’s earlier decision in Walz v. Tax Commission of New York City, 397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697 (1970).
Thus, the opinions written by the Supreme Court in Texas Monthly in favor of striking down the sales tax exemption are made up of three Justices (Justice Brennan’s plurality opinion) who would find that the statute violates the Establishment Clause under the Lemon test; a single Justice (Justice White’s concurring opinion) who believes the statute violates only the Press Clause; and two Justices (Justice Blackmun’s concurring opinion) who, although believing the statute should be struck down under the Establishment Clause, provide no more than a cursory explanation for this conclusion. I am unable to ascertain much, if anything, concerning the rationale underlying Justice Blackmun’s opinion beyond the fact that he does not agree with Justice Brennan’s or Justice White’s rationale on the subject. Thus, because Texas Monthly has not garnered a majority of Justices who agreed upon both the result, as well as the underlying rationale for that result, that decision is not binding precedent.
To determine the precedential value of a United States Supreme Court decision where a majority of the Court does not agree on a single rationale, “the holding of the Court may be viewed as that position taken by those members who concurred in the judgment!!] on the narrowest grounds.” Marks v. United States, 430 U.S. 188, 193, 97 S.Ct. 990, 993-94, 51 L.Ed.2d 260 (1977). When the reasoning of a plurality opinion does not represent the views of a majority of the Court, the opinion is not binding. See CTS Corporation v. Dynamics Corporation of America, 481 U.S. 69, 107 S.Ct. 1637, 95 L.Ed.2d 67 (1987). I conclude, therefore, that the opinions in Texas Monthly are so splintered that it is impossible to find sufficient common ground between them with which to determine the ratio decidendi of the Court.
In the present ease, the majority acknowledges the contention that Texas Monthly should not be followed as binding precedent, but it then fails to discuss the argument. The majority never offers what it believes to be the Supreme Court’s common underlying rationale for finding that the sales tax exemption violated the Establishment Clause.
Remaining unconvinced that Texas Monthly articulates a common rationale for striking down the sales tax exemption under the Establishment Clause, I find that Walz v. Tax Commission of New York City, 397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697 (1970), which was adopted by a clear majority of the Supreme Court, is binding upon this Court in resolving the case presently before us.
I disagree with the majority that Walz is factually distinguishable from the instant matter. I find irrelevant the distinction between the two kinds of tax exemptions because, in deciding their constitutionality, the subject matter of the tax is, or should be, of absolutely no consequence.
Additionally, I disagree with the majority that the tax exemption in Walz was upheld because it encompassed secular nonprofit organizations as well as religious ones. Rather, I find, as did Justice Scalia in Texas Monthly, that the Walz Court concluded that the statute had a valid legislative purpose solely because it sought to guard against the “latent dangers” of government hostility to*276ward religion “inherent in the imposition of property taxes.” Walz, 397 U.S. at 673, 90 S.Ct. at 1413; Texas Monthly at 36, 109 S.Ct. at 910-11 (Scalia, J., dissenting).
In fact, the Walz Court explicitly stated, “We find it unnecessary to justify the tax exemption on the social welfare services of “good works” that some churches perform for parishioners and others....” Id. at 674, 90 S.Ct. at 1414. The Court explained that, because the policy of “benevolent neutrality” by the government toward religion seeks to minimize the “day-to-day relationship” between the two entities, “the use of a social welfare yardstick as a significant element to qualify for tax exemption could conceivably give rise to confrontations that could escalate to constitutional dimensions.” Id. As Justice Scalia explained in his dissent in Texas Monthly, the Supreme Court stated in Corporation of Presiding Bishop of the Church of Jesus Christ of Latter-day Saints v. Amos, 483 U.S. 327, 107 S.Ct. 2862, 97 L.Ed.2d 273 (1987), that the Court “‘has never indicated that statutes that give special consideration to religious groups are per se invalid.’” Texas Monthly, 489 U.S. at 39, 109 S.Ct. at 912 (Scalia, J., dissenting) (emphasis added).
The Walz Court recognized that the granting of tax exemptions historically reflect the concern that “[governments have not always been tolerant of religious activity, and hostility toward religion has taken many shapes and forms_” Walz, 397 U.S. at 673, 90 S.Ct. at 1413. The Court explained that the tax exemption was therefore not meant to sponsor religious activity but to “restrict[ ] the fiscal relationship between church and state” and to “complement and reinforce the desired separation insulating from each other.” Id. at 676, 90 S.Ct. at 1415 (emphasis added). Thus, the Court concluded that the legislative purpose of the property tax exemption is “neither the advancement nor the inhibition of religion; it is neither sponsorship nor hostility.” Id. at 672, 90 S.Ct. at 1413.
The Walz Court further explained that the tax exemption did not have the primary effect of sponsoring religious activity because, although a tax exemption may have the same economic effect as a state subsidy, it concluded that such “indirect economic benefit” is significantly different for Establishment Clause purposes. The Court stated, “The grant of a tax exemption is not sponsorship since the government does not transfer part of its revenue to churches but simply abstains from demanding that the church support the state.... There is no genuine nexus between tax exemption and establishment of religion.” Walz, 397 U.S. at 675, 90 S.Ct. at 1415 (emphasis added).
Likewise, the Court determined that the tax exemption did not produce excessive government entanglement with religion. It stated that the tax exemption created only a minimal and remote involvement between church and state, far less than taxation would actually entail. Indeed, the Walz Court rejected “the use of a social yardstick,” as discussed above, as an element to qualify for tax exemption, because it would involve excessive government entanglement with religion.
In my view, the Walz decision is disposi-tive of the instant claim because the facts and analysis are exactly on point, and because Texas Monthly is not binding upon us. As in Walz, by creating the sales tax exemption, the Commonwealth in this case is abstaining from demanding that religious groups support the state. As such, the Commonwealth is merely “restricting the fiscal relationship between the church and state, and, by doing so, “complements] ... the desired separation” that “insulates” .one from the other. Therefore, the exemption neither advances nor sponsors religion. Rather, by enacting the tax exemption, the Commonwealth recognizes that “the government may (and sometimes must) accommodate religious practices and it may do so without violating the Establishment Clause.” Texas Monthly, 489 U.S. at 38, 109 S.Ct. at 912 (Scalia, J., dissenting) (emphasis added).
Finally, I reject the majority’s reliance upon Jimmy Swaggart Ministries v. Board of Equalization of California, 493 U.S. 378, 110 S.Ct. 688, 107 L.Ed.2d 796 (1990). The majority concludes that because the Supreme Court in that case held that a generally applicable sales tax that was neutrally im*277posed on the sale of all tangible personal property, including religious items, did not violate the Free Exercise Clause, therefore, a sales tax exemption for religious items must violate the Establishment Clause. The Jimmy Swaggart Ministries decision simply does not support such a conclusion.
To the contrary, the Supreme Court did not hold in Jimmy Swaggart Ministries that the imposition of a generally applicable sales tax did not violate the Establishment Clause because such a tax did not violate the Free Exercise Clause. Rather, the Court determined that the tax was constitutional because it threatened no excessive entanglement between church and state. See Jimmy Swaggart Ministries, 493 U.S. at 397, 110 S.Ct. at 699-700. In fact, the Court stated that it has “no need to revisit the Establishment Clause question presented in Texas Monthly.” Jimmy Swaggart Ministries, 493 U.S. at 389, 110 S.Ct. at 695. It is noteworthy that in Texas Monthly, Justice Brennan’s conclusion that the tax exemption violated the Establishment Clause did not depend upon a finding that the Free Exercise Clause does not mandate that the sales tax be imposed. Rather, he found the exemption unconstitutional solely because it lacked a secular purpose and favored “religious belief in general.”
Thus, the Jimmy Swaggart Ministries Court analyzed the Establishment and the Free Exercise Clauses independently of one another, and it refused to apply its holding to the facts under Texas Monthly. Indeed, my review of the case law has revealed no decision where the Supreme Court has held that, if a state’s action does not violate the Free Exercise Clause, then it automatically violates the Establishment Clause. I daresay none exists for good reason.
In my view, the Supreme Court has created a “neutral zone” where one state may exempt from tax the sale of religious articles without running afoul of the Establishment Clause, and yet, nonetheless, another state may impose a tax on the sale of all goods, including religious articles, without running constitutionally afoul of the Free Exercise Clause. There is a “buffer zone,” so to speak, where the friction, or “tension,” as Justice Blackmun explained in his concurring opinion in Texas Monthly, between the Establishment Clause and the Free Exercise Clause is alleviated, and which allows each fundamental right to co-exist in harmony and mutual respect.
I also find the majority’s conclusion contrary to the tradition of exemption of religion, recognized by the Walz Court, from various taxes before, during and after the framing of the First Amendment’s Religion Clauses. As the Supreme Court stated in Walz, “Few concepts are more deeply embedded in the fabric of our national life, beginning with pre-Revolutionary colonial times, than for the government to exercise at the very least this kind of benevolent neutrality toward churches and religious exercise generally so long as none was favored over others and none suffered interference.” Walz, 397 U.S. at 676-77, 90 S.Ct. at 1415 (emphasis added).
I believe the majority’s holding is contrary to the established jurisprudence of this nation so clearly articulated by Justice Douglas in Zorach v. Clauson, 343 U.S. 306, 72 S.Ct. 679, 96 L.Ed. 954 (1952):
We make room for as wide a variety of beliefs and creeds as the spiritual needs of man deem necessary.... When the state encourages religious instruction ... it follows the best of our traditions. For it then respects the religious nature of our people and accommodates the public service to their spiritual needs.
Id. at 313-14, 72 S.Ct. at 684.
In summary, I do not believe that the Commonwealth of Pennsylvania is constitutionally prohibited from taxing secular publications and exempting religious ones, and would grant summary judgment in favor of the Department.
SMITH, J., joins in this dissenting opinion.